Citation Nr: 0104595	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  97-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to additional improved death pension benefits for 
1995 based on unreimbursed medical expenses.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from July 1944 to November 
1945.  He died in September 1985.  The appellant is his 
surviving spouse.  

An appeal had been taken from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office Sioux 
Falls, South Dakota, which determined that certain 
unreimbursed medical expenses paid by the appellant in 1995 
could not be deducted from her countable income in order to 
increase her improved death pension for that year since the 
medical expenses had not been timely submitted.  In August 
1998 the appellant and her daughter appeared at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  

In a decision dated in March 1999 the Board concluded that 
the additional unreimbursed medical expenses paid by the 
appellant in 1995 and submitted in a statement received in 
January 1997 had not been timely received and could not be 
used to further reduce the appellant's countable income for 
1995.  The Board held that entitlement to additional improved 
death pension benefits for 1995 based on additional 
unreimbursed medical expenses paid during that year had not 
been established and the appeal was denied.  

The appellant appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a joint motion 
dated in July 2000, the Secretary of Veterans Affairs and the 
appellant's representative requested that the March 1999 
Board decision be vacated and that the case be remanded to 
the Board for readjudication consistent with the contents of 
the motion.  In an order dated in August 2000 the Court 
vacated the Board decision and remanded the case for further 
consideration.  The case is currently before the Board to 
consider the Court's decision and take appropriate action.  


REMAND

In the July 2000 joint motion, it was indicated that the 
appellant had requested further development for specific 
information concerning the regional office's mail room 
practices.  It was maintained that the VA had a duty to 
assist the appellant in obtaining the specific information 
she requested at the travel board hearing with the exception 
of information concerning the discarding of envelopes which 
the parties agreed was not relevant in this particular case.  

It was further maintained in the joint motion that since the 
appellant's annualization period was from December 1 of a 
given year to November 30 of the next year the December 1995 
unreimbursed medical expenses would have been timely if 
submitted by December 31, 1997.  

It was maintained in a brief dated in January 2001 that even 
assuming that the report of unreimbursed medical expenses was 
received in January 1997, it was timely as to those expenses 
paid in December 1995 in the amount of $144.42.  It is 
asserted that she is entitled to a deduction for those 
expenses for the period from December 1, 1995 to December 1, 
1996.

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The regional office should determine 
the number of employees generally on duty 
in the regional office mail room and 
those on duty each day from December 26 
through December 31, 1996, and whether or 
not there were any delays experienced in 
the processing of mail during that period 
of time.  

2.  The appellant's claim should then be 
reviewed by the regional office.  The 
review should include a consideration of 
the assertion that her annualization 
period was from December 1 of a given 
year to November 30 of that year and the 
December 1995 unreimbursed medical 
expenses would have been timely if 
submitted by December 31, 1997 and the 
assertion that she is at least entitled 
to a deduction of the $144.42 medical 
expenses paid in December 1995.  If the 
denial is continued, the appellant and 
her representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the disposition 
warranted in this case pending completion of the requested 
action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




